Citation Nr: 0127308	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  96-42 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for residuals of a stress fracture of the right hip with 
myofascial pain.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from December 1981 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The case returns to the Board following a remand to the RO in 
April 1998.  

The Board notes that, following the remand, the veteran 
raised additional issues, including service connection for a 
back disorder and a psychiatric disorder as secondary to the 
right hip disability, and alleged that she was unable to 
work.  In an April 2001 rating action, the RO established 
secondary service connection for the back and psychiatric 
disabilities, rated as 60 percent and 30 percent disabling, 
respectively.  In addition, the RO awarded entitlement to a 
total disability rating based on individual unemployability 
in a July 2001 rating decision.  Therefore, the veteran is 
already receiving compensation at the maximum service-
connected level. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Right hip flexion is from 90 to 120 degrees, depending on 
body position.  Subjective complaints include constant pain 
that increases with use, hip stiffness, and giving way in the 
right leg.  Objective examination shows only some tenderness 
of the posterior hip and lateral thigh.  There is no evidence 
of swelling, deformity, or atrophy.  X-rays and MRI scans of 
the right hip are normal.      



CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a right hip stress fracture with myofascial 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5252 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the April 1996 rating decision, August 
1996 statement of the case, and supplemental statements of 
the case dated through August 2001, the RO provided the 
veteran and her representative with the applicable laws and 
regulations and gave notice of the evidence needed to 
substantiate her claim.  Moreover, by letter dated in 
December 2000, the RO advised the veteran of the changes 
effected by the VCAA.  With respect to the duty to assist, 
the RO obtained relevant VA medical records and secured the 
necessary medical examinations.  The veteran submitted copies 
of private medical records the RO also requested.  

The Board acknowledges that the RO's request for records from 
the Sports Medicine Center was returned as undeliverable.  
During her personal hearing, the veteran clarified that she 
received VA physical therapy through the Sports Medicine 
Center.  The claims folder already contains VA records 
documenting the status of the right hip disability.  
Therefore, the Board finds no prejudice in the RO's failure 
to notify the veteran that it did not receive a response from 
the Sports Medicine Center, for purposes of compliance with 
the VCAA and compliance with the Board's April 1998 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(a remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders).    

Finally, the Board observes that the veteran has had ample 
opportunity to submit evidence and argument in support of her 
claim, to include during the November 1999 personal hearing.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for the veteran's right 
hip disability in a September 1986 rating action.  It 
assigned an initial evaluation of 10 percent, which it 
continued in a subsequent rating action.  

The veteran submitted a claim for an increased rating in 
January 1996.  In connection with the claim, she underwent a 
VA examination in March 1996.  The veteran walked with a 
cane; she was falling more due to hip instability.  
Examination revealed marked limitation of hip motion on all 
maneuvers.  There was no visible swelling or deformity.  The 
diagnosis was right hip arthritis.  

VA medical records dated through July 1996 reflected 
complaints of right hip pain with normal X-rays and bone 
scan.  During an August 1996 consultation, the veteran 
described right hip morning stiffness and pain that increased 
with activity.  Examination of the right hip was significant 
for full range of motion with some mild discomfort and 
tenderness in the lateral thigh.  The diagnosis was right hip 
pain.  The physician stated that it was difficult to 
establish its etiology, given the basically normal physical 
examination, X-rays, and bone scan.  He did not think that 
there was significant true hip involvement.   

Pursuant to the Board's remand, the veteran was afforded a VA 
fee-basis neurology examination in January 1999.  She 
indicated there was some right hip pain with sharp pain on 
moving the leg.  She had a history of diabetes.  On 
examination, right hip rotations were full, though the 
veteran related having pain.  Reflexes were reduced at the 
knees and absent at the ankles, and sensation was decreased 
in the feet.  There was no weakness in the lower extremities.  
The examiner stated that the veteran had signs of peripheral 
neuropathy, presumably due to diabetes.  In a March 1999 
addendum, the examiner discussed the results of magnetic 
resonance imaging (MRI) showing abnormality of the spine.  He 
opined that most of the veteran's symptoms were a result of 
the intraspinal pathology.    

In May 1999, the veteran underwent a VA fee-basis orthopedic 
examination.  The examiner reviewed the claims folder for the 
examination.  The veteran reported increasing right hip pain, 
as well as pain in the back.  She could not sit, walk, or 
stand for prolonged periods.  Examination was negative for 
atrophy.  Hip flexion was 120 degrees sitting, 90 degrees 
standing, and 90 degrees while lying on her side.  Extension 
was 10 to 20 degrees from standing position and 0 degrees 
when lying on her side.  Internal and external rotation was 
to 20 degrees bilaterally.  The examination report included 
the report of MRI of the right hip performed in April 1999, 
which was normal.  Current right hip X-rays were also normal.  
The diagnosis was right hip pain without radiographic or MRI 
evidence of arthritis.    

The veteran testified at a personal hearing in November 1999.  
She had multiple health problems in addition to right hip 
pain.  She received VA physical therapy through a private 
facility that included use of a transcutaneous electrical 
nerve stimulation (TENS) unit.  The veteran described 
frequent right leg giving way with falls.  The hip pain was 
constant.     

During the hearing, the veteran submitted a statement from J. 
Hauxwell, M.D., dated in August 1999.  He indicated that the 
veteran had chronic myofascial pain in the right hip, which 
could predispose to falls.  Associated records from Pryor 
Clinic dated from October 1998 to April 1999 reflected 
general complaints of right hip pain with giving way and 
falling.  In a November 2000 statement, Dr. Hauxwell 
indicated that the veteran continued to have disorders 
including myofascial pain.  She had substantial pain related 
to prolonged sitting or walking.  

In May 2000, the veteran was afforded a VA fee-basis 
orthopedic examination.  The examiner reviewed the veteran's 
medical records for the examination.  The veteran described 
back pain that extended into the right leg.  The examiner 
noted that the veteran moved with a slow, shuffling gait.  
Examination of the right hip revealed 120 degrees flexion and 
15 degrees extension in the standing position, with 
20 degrees internal rotation and 25 degrees external 
rotation.  There was mild localized tenderness over the soft 
tissues of the posterior hip.  The examiner commented that 
there was no evidence of right hip traumatic arthritis.  He 
indicated that the veteran's primary clinical condition was a 
lumbar spine disorder. 

The veteran underwent a VA orthopedic examination for the 
spine in February 2001.  With respect to the right hip, she 
described constant, sharp pain, stiffness, and giving way of 
the right leg.  She could not sit or stand for a long time.   

The RO secured additional VA medical records dated from 
August 1996 to August 2001, which generally documented 
complaints of chronic joint pain, including the right hip, 
particularly with range of motion and use.  The veteran 
described giving way in the right leg.  She also alleged that 
the right leg was shorter than the left.  She took medication 
for the pain.  Otherwise, the records showed treatment for 
other physical and mental disorders.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (manner of listing diagnostic 
code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right hip disability is currently evaluated as 
20 percent disabling by analogy to Diagnostic Code (Code) 
5252, limitation of flexion of the thigh.  38 C.F.R. § 4.71a.  
The Board acknowledges that there are other diagnostic codes 
for the evaluation of hip disability.  However, Code 5251, 
limitation of thigh extension, and Code 5253, offer no rating 
higher than the existing evaluation.  In addition, there is 
no basis for the application of diagnostic codes that provide 
for more than a 20 percent rating.  Specifically, there is no 
evidence of ankylosis (Code 5250), requisite impairment of 
the femur (Code 5255), or flail joint (Code 5254).  In 
addition, medical evidence is negative for degenerative or 
traumatic arthritis in the hip, Code 5003 and Code 5010, 
respectively.  Accordingly, the Board finds that the right 
hip disability is most appropriately evaluated by analogy to 
Code 5252.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(Board's choice of diagnostic code should be upheld so long 
as it is supported by explanation and evidence).
   
Under Code 5252, a 20 percent rating is assigned when thigh 
flexion is limited to 30 degrees.  A 30 percent rating is in 
order when flexion is limited to 20 degrees.  A maximum 
schedular evaluation of 40 percent is awarded when thigh 
flexion is limited to 10 degrees.  See 38 C.F.R. § 4.71, 
Plate II (normal range of hip motion).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

VA examination generally confirms hip flexion from 90 to 120 
degrees, depending on body position, representing motion well 
beyond that required for an increased rating under the 
criteria of Code 5252.  38 C.F.R. § 4.7.  Considering 
functional loss, the Board notes that the veteran's 
complaints include constant pain that increases with use, hip 
stiffness, and giving way in the right leg.  However, 
physical examination shows only some tenderness of the 
posterior hip and lateral thigh.  There is no evidence of 
swelling, deformity, or atrophy.  X-rays and MRI scans of the 
right hip are normal.  Fee-basis VA examination reports 
generally reflect the opinion that the veteran's 
symptomatology is primarily related to her lumbar spine 
disability, for which service connection has been 
established.  Finally, although the veteran is unable to 
work, there is no medical evidence relating unemployment to 
the right hip disability in particular.  In addition, the 
veteran has not had frequent hospitalizations for the right 
hip disability.  

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for residuals of a stress fracture of the right hip 
with myofascial pain.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5252.        


ORDER

A disability rating greater than 20 percent for residuals of 
a stress fracture of the right hip with myofascial pain is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

